NUMBER 13-14-00334-CV

                                     COURT OF APPEALS

                           THIRTEENTH DISTRICT OF TEXAS

                              CORPUS CHRISTI - EDINBURG


                                IN RE CEDRIC NICKERSON


                           On Petition for Writ of Mandamus.


                                  MEMORANDUM OPINION

               Before Justices Rodriguez, Garza, and Benavides
                      Memorandum Opinion Per Curiam1

        Relator, Cedric Nickerson, proceeding pro se, filed a petition for writ of mandamus

in the above cause on June 17, 2014 through which he seeks to compel the trial court to

withdraw an order determining relator to be a vexatious litigant and to comply with the

provisions of Chapter 11 of the Texas Civil Practice and Remedies Code. See, e.g., TEX.

CIV. PRAC. & REM. CODE ANN. § 11.101, 11.051 (West, Westlaw 2013 through 3d C.S.).2


        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not

required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).

        2We note that relator is not on the list of vexatious litigants compiled by the Office of the Court
Administration of the Texas Judicial System. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 11.101(a),
11.102(a),    11.104     (West,     Westlaw        through     2013      3d     C.S.);   see       generally

                                                     1
        Mandamus is appropriate when the relator demonstrates that the trial court clearly

abused its discretion and the relator has no adequate remedy by appeal. In re Reece,

341 S.W.3d 360, 364 (Tex. 2011) (orig. proceeding); In re Prudential Ins. Co. of Am., 148
S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). The relator has the burden of

establishing both prerequisites to mandamus relief, and this burden is a heavy one. In re

CSX Corp., 124 S.W.3d 149, 151 (Tex. 2003) (orig. proceeding). In addition to other

requirements, relator must include a statement of facts supported by citations to

“competent evidence included in the appendix or record,” and must also provide “a clear

and concise argument for the contentions made, with appropriate citations to authorities

and to the appendix or record.” See generally TEX. R. APP. P. 52.3. In this regard, it is

clear that relator must furnish an appendix or record sufficient to support the claim for

mandamus relief. See id. R. 52.3(k) (specifying the required contents for the appendix);

R. 52.7(a) (specifying the required contents for the record).

        The Court, having examined and fully considered the petition for writ of mandamus,

is of the opinion that relator has not met his burden to show himself entitled to the relief

sought. Other than a copy of relator’s “Motion to Rescind Vexatious Order or to Enter

Final Judgment,” which is not file-stamped, relator has not provided any documentation

regarding this matter. Accordingly, the petition for writ of mandamus is DENIED. See

TEX. R. APP. P. 52.8(a).

                                                             PER CURIAM

Delivered and filed the
30th day of June, 2014.

http://www.txcourts.gov/oca/vexatiouslitigants.asp. With limited exceptions, "a clerk of a court may not file
a litigation, original proceeding, appeal, or other claim presented by a vexatious litigant subject to a prefiling
order under Section 11.101 unless the litigant obtains an order from the local administrative judge permitting
the filing." Id. § 11.103(a) (West, Westlaw through 2013 3d C.S.).

                                                        2